Per Curiam.

An operator of a motor vehicle has control over its brake equipment and the maintenance thereof. He has a statutory duty to maintain the brakes in good working order at all times. Ordinary care is not sufficient to constitute compliance. An emergency caused by brake failure cannot serve as a legal excuse for defendant’s failure to comply with the assured-clear-distance-ahead provision of Section 4511.21, Revised Code. Spalding v. Waxler, 2 Ohio St. 2d 1, paragraph six of the syllabus; Bird v. Hart, 2 Ohio St. 2d 9.
Defendant was negligent as a matter of law, and reasonable minds could conclude only that his negligence was the proximate cause of plaintiff’s vehicle being struck. Therefore, the trial court should have directed a verdict in favor of plaintiff on the question of liability and submitted only the question of damages to the jury. Kehrer v. McKittrick, 176 Ohio St. 192; Bird v. Hart, supra.

Judgment reversed.

Taft, C. J., Matthias, O’Neill, Herbert, SchNeidee and BROWN, JJ., concur.
Zimmerman, J., dissents.